— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mazzei, J.), rendered January 14, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court’s ruling that the pretrial identification of the defendant by Lisa Mandracchia was not the product of unduly suggestive police procedures is supported by the record and thus will not be disturbed on appeal (see, People v Muriell, 128 AD2d 554, lv denied 70 NY2d 652; People v Gee, 104 AD2d 561; People v Rodriguez, 64 NY2d 738, 740-741; People v Reddy, 124 AD2d 835; People v Jerome, 111 AD2d 874, lv denied 66 NY2d 764).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s identity as one of the perpetrators of the robbery. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Brown, Kunzeman and Hooper, JJ., concur.